Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the Amendment filed on 08/05/2021.
Claims 1-20 are under examination.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amarendran et al. (US 2016/0078245 A1) and Woods et al. (US 2003/0191938 A1).
Regarding claim 1, Amarendran et al. discloses: A computing device comprising: a processor; a memory; and an automatic file encryption application stored in the memory and containing processor-executable instructions to automatically encrypt a file [abs, “Data storage systems are disclosed for automatically generating encryption rules based on a set of training files that are known to include sensitive information... Moreover, systems are disclosed that are capable of automatically determining whether to encrypt a file based on the generated encryption rules”, par. 0546, computer program instructions], wherein the instructions, when executed by the processor, are to cause the processor to: identify a characteristic associated with likely sensitive content based on a usage pattern of encrypting files having the characteristic [par. 0479, “the encryption rules generator 1404 uses a number of heuristic algorithms to determine a set of rules for identifying files with sensitive information. The determination may be based on the set of data tokens associated with each file that is determined at the block 1504. The heuristic algorithms can include performing pattern recognition to determine a pattern associated with a particular type of file”, par. 0310, whether the file and/or a version of the file was previously encrypted, par. 0499, the file can be added to the set of files used to generate the encryption rules], detect creation of the file [par. 0012, “the method includes monitoring file creation and/or file modification activity. In response to detecting a file creation and/or modification event with respect to a file, the method can include determining whether the file satisfies an encryption rule from the set of encryption rules”], determine that the file contains sensitive content based upon it having the characteristic, and encrypt the file based on the determination that the file contains sensitive content [par. 0012, “in response to determining that the file satisfies the encryption rule from the set of encryption rules, the method can include identifying the file as protected. Moreover, the method may include determining whether the file satisfies a context condition associated with the encryption rule. In response to determining that the context condition is satisfied, the method may include encrypting the file”, par. 0497].

However, Woods et al. teaches wherein the usage pattern is determined from previous file encryption operations encrypting different files having the characteristic [par. 0032, “The user profile can contain information on previous behaviour of a user such as keywords related to files that a user has previously encrypted. Thus, in other words, it determines an encryption behaviour for a user”, par. 0081, “The user profile can include keywords which have been stored for previous documents for which a user has requested encryption for security purposes. This comparison is performed by an artificial intelligence program... If a match is found the graphical user interface generates a message asking the user if they want to secure the file, i.e. encrypt it (step S65)”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Woods into the teaching of Amarendran et al. with the motivation such that the artificial intelligence application is able to modify the user profile in accordance with previous user security history and to avoid the unintentional security lapses by users i.e. by a user forgetting to encrypt a file with sensitive content as taught by Woods et al. [Woods et al: pars. 0081, 0083].
Regarding claim 2, the rejection of claim 1 is incorporated.
Amarendran et al. further discloses the characteristic of the file includes geo- location data associated with creation of the file [par. 0089, “Metadata can include…  geographic location (e.g., GPS coordinates)”, par. 0524, “The encryption rules engine may be further configured to access a set of encryption rules from the encryption rules repository and to determine whether the file metadata satisfies the encryption rules”].
 Regarding claim 3, the rejection of claim 1 is incorporated.
Amarendran et al. further discloses the characteristic of the file includes timestamp data associated with creation of the file [par. 0325, “Metadata can include…  the time the file was created”, par. 0524, “The encryption rules engine may be further configured to access a set of encryption rules from the encryption rules repository and to determine whether the file metadata satisfies the encryption rules”].
Regarding claim 4, the rejection of claim 1 is incorporated.
Amarendran et al. further discloses the usage pattern is determined from previous file encryption operations on the computing device [par. 0310, whether the file and/or a version of the file was previously encrypted, par. 0499, “the user indicates that the determination of the encryption rules engine 926 is inaccurate, the file can be added to the set of files used to generate the encryption rules. The process 1500 can then be repeated with the updated set of training files. In some cases, the process 1500 is not repeated in its entirety, but instead one or more encryption rules that generated a contrary result to the user's indication of the status of the file (e.g., protected or unprotected) may be regenerated or modified based on the addition of the file to the set of training files”].
Woods et al. teaches wherein the usage pattern is determined from previous file encryption operations encrypting different files having the characteristic [par. 0032, “The user profile can contain information on previous behaviour of a user such as keywords related to files that a user has previously encrypted. Thus, in other words, it determines an encryption behaviour for a user”, par. 0081, “The user profile can include keywords which have been stored for previous documents for which a user has requested encryption for security purposes. This comparison is performed by an artificial intelligence program... If a match is found the graphical user interface generates a message asking the user if they want to secure the file, i.e. encrypt it (step S65)”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Woods into the teaching of Amarendran et al. with the motivation such that the artificial intelligence application is able to modify the user profile in accordance with previous user security history and to avoid the unintentional security lapses by users i.e. by a user forgetting to encrypt a file with sensitive content as taught by Woods et al. [Woods et al: pars. 0081, 0083].
Regarding claim 5, the rejection of claim 1 is incorporated.
Amarendran et al. further discloses wherein the instructions, when executed, are to cause the processor to identify the characteristic by receiving a communication from a- 16 - remote server specifying the characteristic of the file [par. 0473, “The set of files received at the block 1502 may be associated with a specific computing system, server system, or client system for the purposes of generating encryption rules. In such cases, encryption rules generated using the process 1500 may be specific to the particular computing system. However, in other cases, the set of files received at the block 1502 may be used to generate encryption rules for a set of computing systems”, par. 0077, “Computing devices can include servers”, par. 0078, “a computing device includes virtualized and/or cloud computing resources”, par. 0544], and wherein the usage pattern is derived at the remote server from previous file encryption [par. 0473, “The set of files received at the block 1502 may be associated with a specific computing system, server system, or client system for the purposes of generating encryption rules. In such cases, encryption rules generated using the process 1500 may be specific to the particular computing system. However, in other cases, the set of files received at the block 1502 may be used to generate encryption rules for a set of computing systems”, par. 0310, whether the file and/or a version of the file was previously encrypted, par. 0499, “the user indicates that the determination of the encryption rules engine 926 is inaccurate, the file can be added to the set of files used to generate the encryption rules. The process 1500 can then be repeated with the updated set of training files. In some cases, the process 1500 is not repeated in its entirety, but instead one or more encryption rules that generated a contrary result to the user's indication of the status of the file (e.g., protected or unprotected) may be regenerated or modified based on the addition of the file to the set of training files”].
Regarding claim 6, the rejection of claim 1 is incorporated.
Amarendran et al. further discloses wherein the instructions, when executed, are to cause the processor to receive data regarding previous file encryption operations on other computing devices and associated file characteristics [par. 0473, “The set of files received at the block 1502 may be associated with a specific computing system, server system, or client system for the purposes of generating encryption rules. In such cases, encryption rules generated using the process 1500 may be specific to the particular computing system. However, in other cases, the set of files received at the block 1502 may be used to generate encryption rules for a set of computing systems”, par. 0077, “Computing devices can include servers”, par. 0078, “a computing device includes virtualized and/or cloud computing resources”, par. 0544]; identify the usage pattern based on one or more of the associated file characteristics common to the previous file encryption operations; and identify the characteristic from the usage pattern [par. 0310, whether the file and/or a version of the file was previously encrypted, par. 0499, “the user indicates that the determination of the encryption rules engine 926 is inaccurate, the file can be added to the set of files used to generate the encryption rules. The process 1500 can then be repeated with the updated set of training files. In some cases, the process 1500 is not repeated in its entirety, but instead one or more encryption rules that generated a contrary result to the user's indication of the status of the file (e.g., protected or unprotected) may be regenerated or modified based on the addition of the file to the set of training files”].
Regarding claim 7, the rejection of claim 1 is incorporated.
Amarendran et al. further discloses wherein the instructions, when executed, are to cause the processor to encrypt by at least one of moving the file to a local disk-based encrypted memory and moving the file to a cloud-based encrypted memory [par. 0312, “Once the encryption rules engine 226 determines that a file should be encrypted, the encryption module 222 can encrypt the file using an encryption algorithm”, par. 0318, “As illustrated in FIG. 2, the primary storage device 104 can include an unencrypted files repository 210 configured to store unencrypted files and an encrypted files repository 212 configured to store encrypted files”].
Regarding claim 8, the rejection of claim 1 is incorporated.
[par. 0120, “video files 124, image files 126”].
Regarding claim 9, the rejection of claim 1 is incorporated.
Amarendran et al. further discloses the computing device is a mobile device [par. 0077, “Other computing devices can include mobile or portable computing devices”].
Regarding claim 10, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.
Regarding claim 11, it recites limitations similar to claim 2. The reason for the rejection of claim 2 is incorporated herein.
Regarding claim 12, it recites limitations similar to claim 3. The reason for the rejection of claim 3 is incorporated herein.
Regarding claim 13, it recites limitations similar to claim 4. The reason for the rejection of claim 4 is incorporated herein.
Regarding claim 14, it recites limitations similar to claim 5. The reason for the rejection of claim 5 is incorporated herein.
Regarding claim 15, the rejection of claim 1 is incorporated.
Amarendran et al. further discloses identifying the characteristic of the file based on a threshold number of other computing devices performing the previous file encryption operation with respect to a respective file having the characteristic [par. 0310, whether the file and/or a version of the file was previously encrypted, par. 0499, “the user indicates that the determination of the encryption rules engine 926 is inaccurate, the file can be added to the set of files used to generate the encryption rules. The process 1500 can then be repeated with the updated set of training files. In some cases, the process 1500 is not repeated in its entirety, but instead one or more encryption rules that generated a contrary result to the user's indication of the status of the file (e.g., protected or unprotected) may be regenerated or modified based on the addition of the file to the set of training files”, par. 0473, “The set of files received at the block 1502 may be associated with a specific computing system, server system, or client system for the purposes of generating encryption rules. In such cases, encryption rules generated using the process 1500 may be specific to the particular computing system. However, in other cases, the set of files received at the block 1502 may be used to generate encryption rules for a set of computing systems”,  (Threshold number is one)].
Regarding claim 16, it recites limitations similar to claim 6. The reason for the rejection of claim 6 is incorporated herein.
Regarding claim 17, it recites limitations similar to claim 7. The reason for the rejection of claim 7 is incorporated herein.
Regarding claim 18, it recites limitations similar to claim 8. The reason for the rejection of claim 8 is incorporated herein.
Regarding claim 19, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.
Regarding claim 20, it recites limitations similar to claim 2. The reason for the rejection of claim 2 is incorporated herein.


Response to Arguments
Applicant’s arguments, filed on 08/05/2021, with respect to objections and rejection under 35 U.S.C. 101 have been fully considered.  The objections and rejection under 35 U.S.C. 101 have been withdrawn in view of the amendments filed on 08/05/2021.

On pages 8-9 of Remarks, Applicant’s arguments are directed to the amended claim limitations, the arguments have been considered but are moot in view of the new ground(s) of rejection.
On pages 9-10 of the Remarks, Applicant argues that “there is no disclosure of an encryption rule based on whether the file was previously encrypted on other computing devices”. In response, The Examiner respectfully submits that Amarendran et al. discloses “The set of files received at the block 1502 may be associated with a specific computing system, server system, or client system for the purposes of generating encryption rules. In such cases, encryption rules generated using the process 1500 may be specific to the particular computing system. However, in other cases, the set of files received at the block 1502 may be used to generate encryption rules for a set of computing systems” (par. 0473). Therefore, Amarendran et al. discloses feature regarding “the usage pattern is derived at the remote server from previous file encryption operations on other computing devices”.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 10607027 B1		Secretless secure data distribution and recovery process
US 20060075228 A1		Method and apparatus for recognition and real time protection from view of sensitive terms in documents
US 20060005017 A1		Method and apparatus for recognition and real time encryption of sensitive terms in documents
US 20070283150 A1		System and method for secure messaging and web service communication
US 20160132694 A1		Preventing Sharing of Sensitive Information Through Code Repositories
US 20190050592 A1		SYSTEMS AND METHODS FOR PROCESSING AND HANDLING PRIVACY-SENSITIVE IMAGE DATA
US 20160171239 A1		ENCRYPTION OF MEDIA BASED ON CONTENT
US 20120096257 A1		Apparatus and Method for Protecting Storage Data of a Computing Apparatus in an Enterprise Network System
US 20150326570 A1		SYSTEMS AND METHODS FOR DISCERNING EYE SIGNALS AND CONTINUOUS BIOMETRIC IDENTIFICATION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM TO 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON CHIANG/Primary Examiner, Art Unit 2431